

116 SRES 398 IS: Recognizing the National Peanut Festival held annually in Dothan, Alabama, and the importance of the peanut industry in the State of Alabama and the United States. 
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 398IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Jones submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryRESOLUTIONRecognizing the National Peanut Festival held annually in Dothan, Alabama, and the importance of
			 the peanut industry in the State of Alabama and the United States. 
	
 Whereas Dr. George Washington Carver, an African-American scientist, inventor, educator, and former slave—
 (1)proposed the planting of peanuts and soybeans to restore nitrogen to soil left barren from cotton production;
 (2)invented more than 300 products made from peanuts; and (3)became the first guest speaker in the history of the National Peanut Festival;
 Whereas the Incas of Peru began cultivating peanuts as early as 1500 B.C., and peanuts were spread from South America to Spain, Asia, and Africa;
 Whereas, in the 1700s, Africans were the first to introduce peanuts to North Americans; Whereas, beginning in the early 1800s, the steady growth of peanut production allowed peanuts to transition from being a food primarily for livestock and the poor to a high-protein and well-liked source of food for soldiers during the Civil War;
 Whereas, in the early 1900s, demand for peanuts grew due to advances in harvesting and production methods that made peanuts and peanut products more easily available;
 Whereas Dr. Carver recommended peanuts as a crop to rival the top commercial position of Southern cotton, following the near destruction of the cotton crop due to the boll weevil;
 Whereas, in 1938, the first National Peanut Festival was held in Dothan, Alabama; Whereas, as a result of his instrumental work in promoting the peanut in the Wiregrass area of the State of Alabama, Dr. Carver was invited to serve as the first guest speaker at the National Peanut Festival;
 Whereas 2 awards were established at the first National Peanut Festival— (1)the Miss Peanut Award, first won by Elizabeth Johnson from Headland, Alabama; and
 (2)the Volunteer of the Year Award, named in honor of the first president of the National Peanut Festival, Harry P. Hall, and awarded annually since its establishment;
 Whereas the National Peanut Festival has become an established event over the past 81 years and became a nonprofit organization in 1952 through a resolution passed by the local chamber of commerce;
 Whereas, in 1996, the statue of Dr. Carver in Dothan, Alabama, was dedicated to honor the famed peanut pioneer and first guest speaker at the National Peanut Festival;
 Whereas, in 2010, the National Peanut Festival moved to its current location at the fairgrounds on US Highway 231 South in Dothan, Alabama;
 Whereas peanuts remain a significant cash crop grown in the United States that is valued at more than $1,000,000,000 per year;
 Whereas children and adults in the United States consume an average of 6 pounds of peanut products, including snack nuts and candy, per person each year;
 Whereas, each year, individuals in the United States consume approximately 133,000,000 metric tons of peanut oil, a high-quality cooking oil;
 Whereas approximately half of all peanuts grown in the United States originate within a 100-mile radius of Dothan, Alabama; and
 Whereas, in 2018, peanut farmers in Alabama, of which there are close to 900— (1)produced runner peanuts, the variety of peanut that makes up 80 percent of all peanut production in the United States;
 (2)harvested 189,000 acres of peanuts; and (3)produced 400,000,000 pounds of peanuts valued at approximately $118,000,000: Now, therefore, be it
	
 That it is the sense of the Senate that the National Peanut Festival held in Dothan, Alabama, is of remarkable importance to the State of Alabama, the United States, and the peanut industry due to—
 (1)the attendance of approximately 200,000 fairgoers over the course of a 10-day event; (2)the economic impact of the National Peanut Festival to the town of Dothan, Alabama; and
 (3)the celebration in the National Peanut Festival of one of the most important, useful, and well-loved cash crops in the United States.